DETAILED ACTION
This office action is in response to the amendment and remarks filed on 05/24/2021. Claims 8, 9, 23, 29, 34-39, 44 and 45 are currently pending and being examined.
Claim Interpretation
In independent claim 23, the limitations “electricity generator means” recited in steps  d, f and h have been interpreted as three different electricity generators (elements 11, 29, 30 in figure 2) as stated by applicant in the 05/10/2021 response (last paragraph in page 2).  Likewise, in independent claim 44, the limitations “an electricity generator” recited in steps  d, f and g have been interpreted as three different electricity generators (elements 11, 29, 30 in figure 2) as stated by applicant in the 05/10/2021 response (last paragraph in page 2).  
In independent claims 23 and 44, the recitation “high purity oxygen stream” has been interpreted as requiring at least 95% or higher oxygen purity based on the original disclosure (at least in page 3 second and sixth paragraphs) and applicants statement (in the 05/24/2021 response, particularly applicant’s argument in page 6) that “it is known in the art and industry what oxygen purity is required to produce supercritical CO2 in the oxyfuel combustor” and as evidenced by Jujasz (US 4,732,597, previously applied prior art of record) teaching that high purity oxygen stream implies 95% to 99.9% pure/purity (column 2 lines 35-37), that is, at least 95% or higher oxygen purity.
Allowable Subject Matter
Claims 8, 9, 23, 29, 34-39, 44 and 45 are allowed in view of the terminal disclaimer filed on 01/02/2021, the affidavit submitted on 05/10/2021 and the claimed interpretations above.
With respect to independent claim 23, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth to form a supercritical C02 working fluid, feeding the supercritical C02 working fluid to supercritical C02 turbine means for producing power, wherein the supercritical C02 turbine means provides power to electricity generator means for generating electric power,”, in combination with the other claim limitations.
With respect to independent claim 44, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “feeding the retentate stream as an oxyfuel combustor feedstream to an oxyfuel combustor wherein the oxyfuel combustor feedstream is reacted with a high purity oxygen stream to form a supercritical C02 working fluid, d. feeding the supercritical C02 working fluid to a supercritical C02 turbine for producing power, wherein the supercritical C02 turbine provides power to an electricity generator for generating electric power”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/William H Rodriguez/Primary Examiner, Art Unit 3741